DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-25 are pending and under examination.

Priority
This application is a 371 of PCT/US19/50843, filed 09/12/2019, which claims benefit to U.S. Provisional Application No. 62/731,500, filed 09/14/2018.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 03/11/2021.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.

Claim Rejections - 35 USC § 101 and 115(a)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.
The present application sets forth the incorrect inventorship because this application names Guru Reddy as the sole inventor:

    PNG
    media_image1.png
    162
    414
    media_image1.png
    Greyscale

However, this application is a 371 of PCT/US19/50843, filed 09/12/2019, which claims benefit to U.S. Provisional Application No. 62/731,500, filed 09/14/2018, which names the following inventors:

    PNG
    media_image2.png
    166
    352
    media_image2.png
    Greyscale
 
The other inventors named in the 62/731,500 application also filed a 371 application (17/275,382) on the same day Applicant filed the instant application (03/11/2021), which application is a 371 of a PCT Application (PCT/IB19/57720), filed on the same day Applicant filed a PCT Application (09/12/2019), which also claims benefit to the same U.S. Provisional Application No. 62/731,500, filed 09/14/2018:

    PNG
    media_image3.png
    220
    469
    media_image3.png
    Greyscale

The invention disclosed and claimed in the 62/731,500 application, naming all of Baek, Kim, Ha, Suh, and Reddy as inventors, is the same invention disclosed and claimed in the instant application.
	Specifically, U.S. Provisional Application No. 62/731,500, filed 09/14/2018, which names all of Jong O. Baek, Cheol H. Kim, Tae H. Ha, Kwee H. Suh, and Guru Reddy as inventors, discloses and claims kits for treating cancer comprising the same crystalline forms of Chemical Formula (1) recited in the instant claims.  See page 3, line 11 to page 6, line 12; page 22, line 1 to page 30 , line 11; Claims 20-21.  The 62/731,500 application also discloses and claims methods of treating a neoplasm in a subject comprising administering to the subject the same crystalline forms of Chemical Formula (1) recited in the instant claims. See page 30, line 12 to page 41, line 20; Claims 28-29.  Indeed, despite slight differences in wording, the 62/731,500 provisional application, the two PCT applications, and the two non-provisional applications disclose and describe the same invention.
	Further evidence that Applicant is not the sole inventor of the claimed subject matter is also found in U.S. Non-Provisional Application No. 17/275,382, filed on the same date as the instant application and claiming the benefit of the same U.S. Provisional Application No. 62/731,500, filed 09/14/2018, which only names the other co-inventors of the disclosed and claimed invention, i.e., Baek, Kim, Ha, and Suh, but not Applicant (Reddy).  The Specification of the ‘382 application also discloses the same kits for treating cancer comprising the same crystalline forms disclosed and claimed in the instant application. 

    PNG
    media_image4.png
    235
    667
    media_image4.png
    Greyscale

See page 17, line 11 to page 23, line 15.  The Specification of the ‘382 application also discloses the same methods of treating a neoplasm in a subject comprising administering to the subject the same crystalline forms disclosed and claimed in the instant application. 

    PNG
    media_image5.png
    165
    664
    media_image5.png
    Greyscale

See page 23, line 16 to page 31, line 23. The ‘382 application also contains identical drawings to the instant application.  See FIGS. 1A-1G, 2A-2G, 3A-3E, and 4A-4G of both the instant application and the ‘382 application. 
	A preponderance of the evidence therefore supports the Examiner’s finding that Guru Reddy is not the sole inventor of the claimed invention and the correct inventorship of the application is Jong O. Baek, Cheol H. Kim, Tae H. Ha, Kwee H. Suh, and Guru Reddy as set forth in U.S. Provisional Application No. 62/731,500, filed 09/14/2018.

Claims 1-25 are rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship for the reasons stated above.

Double Patenting
	Applicant is advised that if the inventorship of the application is changed to reflect the correct inventorship as discussed supra, i.e., by the addition of inventors Jong O. Baek, Cheol H. Kim, Tae H. Ha, and Kwee H. Suh, the claims will be subject to a Provisional Non-Statutory Obviousness-Type Double Patenting rejection over Claims 1-13, 16-18, and 25-28 of U.S. Non-Provisional Application No. 17/275,382.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 13-16, 18-22, and 25 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 13 and 25 recite the limitation “base analogs”.  A person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of cytotoxic agents falling within the scope of “base analogs”.
Firstly, it is unclear what “base” means in the context of the instant claims, i.e., what base is being referred to.  The only disclosure of any “base analogs” in the disclosure are antimetabolites described as “bases of a nucleotide”.  However, a person of ordinary skill in the art would understand a “base” to also refer to a substance that can neutralize an acid by reacting with hydrogen ions.  Thus, it is unclear whether “base analogs” as recited in the instant claims is limited to the disclosed antimetabolites described as “bases of a nucleotide” or more broadly construed to mean any substance that can neutralize an acid by reacting with hydrogen ions.
Secondly, “analogs” in the context of the claimed “base analogs” is indefinite because it is a relative term which renders the claims indefinite. In particular, "analog" does not particularly point out the degree or type of derivation/analogization that a given compound may have in relation to the parent compound and still be considered an "analog" as intended by Applicant. Applicant has failed to provide any specific definition for this term in the present specification. Lacking such a definition, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicant seeks patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected.
The Examiner suggests amending Claims 13 and 25 to recite the term “antimetabolites” in lieu of “base analogs” as antimetabolites are the only such “base analogs” disclosed by Applicant.

Citation of Pertinent Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2022/0056011 A1 is the publication of U.S. Non-Provisional Application No. 17/275,382, filed on the same date as the instant application and claiming the benefit of the same U.S. Provisional Application No. 62/731,500, filed 09/14/2018, but having no common assignee(s) or inventor(s).

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038